                   IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                               CHARLESTON DIVISION


WANDA L. VALENCIA,

                           Plaintiff,

v.                                            CIVIL ACTION NO. 2:13-cv-18501

AMERICAN MEDICAL SYSTEMS
INC., et al.,

                           Defendants.


                        MEMORANDUM OPINION AND ORDER

      Pending is a Motion to Dismiss Pursuant to PTO 259 and FRCP 25(a)(1), filed

January 11, 2019. [ECF No. 32]. In the Motion, defendants American Medical

Systems, Inc. and Boston Scientific Corporation seek dismissal with prejudice for

plaintiff’s failure to comply with PTO # 259 and Rule 25 of the Federal Rules of Civil

Procedure or, alternatively, dismissal without prejudice pursuant to PTO # 259. See

Pretrial Order (“PTO”) # 259, In re: American Medical Systems, Inc., Pelvic Repair

Sys. Prods. Liab. Litig., 2:12-md-2325 [ECF No. 6347]. Plaintiff has not responded.

      For reasons appearing to the court, the court ORDERS that the Motion to

Dismiss [ECF No. 32] is DENIED to the extent defendants seek dismissal with

prejudice, and GRANTED to the extent defendants seek dismissal without prejudice.

The court further ORDERS that this case be DISMISSED and STRICKEN from the

docket of this court.
      The court DIRECTS the Clerk to send a copy of this Order to counsel of record

and any unrepresented party.

                                      ENTER:       March 14, 2019




                                        2
